NO. 07-01-0442-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                    AUGUST 6, 2002

                          ______________________________


                            CYNTHIA KNIERIM, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

              FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

              NO. 38,825-A; HONORABLE DAVID L. GLEASON, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       On October 17, 2001, a copy of a Notice of Appeal in cause No. 38825-A in the 47th

District Court of Potter County, Texas, was filed with the clerk of this court. The document

filed gives notice that Cynthia Diane Knierim, appellant, desires to appeal from a

conviction and sentence in such court and cause number.
       Upon remand from this court, the trial court held a hearing on July 12, 2002. The

trial court entered findings of fact and conclusions of law following the hearing. The trial

court found and concluded that appellant wishes to dismiss her appeal.


       Without passing on the merits of the case, this cause is dismissed. No motion for

rehearing will be entertained and our mandate will issue forthwith.




                                                 Phil Johnson
                                                   Justice




Do not publish.




                                             2